 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAWN ALGER as an individual and on              No. 2:18-cv-360-MCE-EFB
      behalf of all others similarly situated,
12
                         Plaintiff,
13                                                     ORDER
              v.
14
      FCA US LLC f/k/a CHRYSLER GROUP
15    LLC, a Delaware Corporation, and DOES
      1 through 100, inclusive,
16
                         Defendant.
17

18
             Plaintiff filed a motion to compel defendant to produce discovery, which is currently
19
     noticed for hearing on March 27, 2019. ECF Nos. 44, 48. Local Rule 251(a) provides that the
20
     Joint Statement Re Discovery Disagreement must be filed at least seven days before the
21
     scheduled hearing date or, in this instance, by March 20, 2019. Local Rule 251(a) also provides
22
     that the hearing on a discovery motion may be dropped from calendar without prejudice if the
23
     Joint Statement re Discovery Disagreement is not timely filed. Id.
24
             Although the deadline has passed, the docket reflects that no Joint Statement re Discovery
25
     Disagreement has been filed in connection with plaintiff’s motion. Therefore, the discovery
26
     /////
27
     /////
28
                                                       1
 1   motion (ECF No. 44) is denied without prejudice and the March 27, 2019 hearing thereon is
 2   vacated.
 3          So Ordered.
 4   DATED: March 22, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
